Exhibit 10.33



Notice of Grant of Restricted Stock Award
and Award Agreement
SVB FINANCIAL GROUP
ID:  94-2875288
3003 Tasman Drive
Santa Clara, CA 95054
 
Name
Address
City, State, Zip
Award Number:
Plan:  2006 Equity Incentive Plan
ID:
 

  
Grant Agreement:
Participant Name:
 
Employee ID:
 
Grant Number:
 
Number of Shares of Restricted Stock:
 
Date of Grant:
 
Purchase Price per Share:
 
Total Purchase Price:
 
Expiration Date:
 
Vesting Schedule:
 
 
Vesting Date
Shares
 
 
 
 
 
 
 
 
 
 
 
 
 



Effective on the Date of Grant listed above, you have been granted an award of
SVB Financial Group (the “Company”) Restricted Stock (the “Award”). These Shares
are restricted until the Vesting Date(s) show above. The current total value of
the Award is $ ____________ .
 
Shares in each period will vest in increments on the date(s) shown in the
Vesting Schedule (“Vesting Dates”), subject to the Participant continuing to be
a Service Provider through each such date.
 
By your acceptance and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Company’s 2006 Equity Incentive Plan and the Award Agreement, all of which are
attached and made a part of this document.

 
 
 
 
SVB Financial Group
 
Date
 
 
 
 
 
 
Participant Name
 
Date

 
 
 
SVB FINANCIAL GROUP
 
RESTRICTED STOCK AWARD AGREEMENT
 
                SVB Financial Group (the “Company”), pursuant to its 2006 Equity
Incentive Plan (the “Plan”), has awarded to Participant Shares of Restricted
Stock.
 
                The Award hereunder is in connection with and in furtherance of
the Company’s discretionary bonus program for participation of the Company’s
Service Providers.  Defined terms not explicitly defined in this Award Agreement
shall have the same definitions as in the Plan or in the Notice of Grant of
Restricted Stock (“Notice of Grant”), to which this Award Agreement is attached.
 
                The details of your Award are as follows:
 
            1.             TOTAL NUMBER OF SHARES SUBJECT TO THIS AWARD.  The
total number of Shares subject to this Award is set forth in the Notice of
Grant.
 
2.             FORFEITURE RESTRICTION.  Subject to the terms of Section 3(a), in
the event Participant ceases to be a Service Provider for any or no reason
(including death or Disability) before the respective Vesting Dates (as set
forth in the Notice of Grant), Participant shall forfeit the then Unreleased
Shares (defined below) to the Company.  Upon such forfeiture, the Company shall
become the legal and beneficial owner of the Shares being forfeited and all
rights and interests therein or relating thereto, and the Company shall have the
right to retain and transfer to its own name the number of Shares being
forfeited.
 
3.             RELEASE OF SHARES FROM FORFEITURE RESTRICTION.
 
         (a)             Subject to the limitations contained herein, the Shares
will vest (be released) as set forth in the Notice of Grant until either (i) the
Shares become fully vested or (ii) Participant ceases to be a Service Provider
for any reason. Notwithstanding the foregoing, upon the occurrence of a Change
in Control and subject to Participant’s “Covered Termination” (as defined in the
Company’s Change in Control Severance Benefit Policy for Non-Executives), all
then Unreleased Shares shall be released from the forfeiture restriction.   (The
period beginning on the date of this Award Agreement and ending on each
respective Vesting Date shall be referred to as the “Period of Restriction”).
 
(b)             Until the Shares have been released from the forfeiture
restriction, they may be referred to herein as “Unreleased Shares.”
 
(c)             The Unreleased Shares may bear the following forfeiture
restrictive legend:
 


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FORFEITURE
IN FAVOR OF THE COMPANY, AS SET FORTH IN A STOCK AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER.”
 
(d)             The Share certificates representing the Shares, when released
from the forfeiture restriction, shall be delivered to Participant pursuant to
Section 4 of this Award Agreement.
 
4.             ISSUANCE OF SHARE CERTIFICATES.
 
     (a)             The certificates evidencing the Shares shall be held in
escrow by the secretary of the Company until the end of the respective Period of
Restrictions (or earlier, upon a Covered Termination), at which time it shall be
released to Participant by the Company in accordance with the provisions hereof.
 
(b)             At the end of each Period of Restriction, the Company shall
cause the appropriate certificate representing the Shares (then released from
the forfeiture restriction) to be delivered to Participant; provided, however
that prior to such delivery Participant shall remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements in connection with the Shares then to be released.
 
(c)             Subject to the terms hereof, Participant shall have all the
rights of a stockholder with respect to such Shares before the Shares are
released from the forfeiture restriction, including without limitation, the
right to vote the Shares and receive any cash dividends declared thereon.  In
the event of any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares, the Unreleased Shares will be increased, reduced or otherwise changed,
and by virtue of any such change Participant will in his or her capacity as
owner of Unreleased Shares be entitled to new or additional or different shares
of stock, cash or securities (other than rights or warrants to purchase
securities); such new or additional or different shares, cash or securities will
thereupon be considered to be Unreleased Shares and will be subject to all of
the conditions and restrictions which were applicable to the Unreleased Shares
pursuant to this Award Agreement. If Participant receives rights or warrants
with respect to any Unreleased Shares, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be Unreleased Shares
and will be subject to all of the conditions and restrictions which were
applicable to the Unreleased Shares pursuant to this Award Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock, cash or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants.
 
5.             ADJUSTMENTS.  All references to the number of Shares in this
Award Agreement shall be appropriately adjusted to reflect any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs after the date of this
Award Agreement.
 
6.             PARTICIPANT’S REPRESENTATIONS.
 
                    (a)    Tax Consequences.  Participant has reviewed with
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Award
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Award Agreement. 
(b)    Tax Withholding. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 4, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
To the extent determined appropriate by the Company in its discretion, it shall
have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Shares otherwise are scheduled to vest, Participant will permanently
forfeit such Shares and the Shares will be returned to the Company at no cost to
the Company.
 
7.             AWARD NOT A SERVICE CONTRACT.  This Award is not a guarantee of
continued service and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on Participant’s part to continue in the service of
the Company, or of the Company to continue Participant’s service with the
Company.  In addition, nothing in this Award shall obligate the Company or any
Affiliate, or their respective stockholders, Board of Directors, officers or
employees to continue any relationship which Participant might have as a Service
Provider for the Company or Affiliate.
 
8.           GOVERNING PLAN DOCUMENT.  This Award is subject to all the
provisions of the Plan, a copy of which is attached hereto and its provisions
are hereby made a part of this Award, including without limitation the
provisions of Section 8 of the Plan relating to Restricted Stock provisions, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.  In
the event of any conflict between the provisions of this Award and those of the
Plan, the provisions of the Plan shall control.


9.    ADDITIONAL CONDITIONS TO RELEASE FROM ESCROW. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 4 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.


10.             GENERAL PROVISIONS.
 
(a)             This Award Agreement and the Plan represent the entire agreement
between the parties with respect to the receipt of the Shares by Participant.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock.
 
(b)             The rights and benefits of the Company under this Award
Agreement shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.  The rights and obligations
of Participant under this Award Agreement may only be assigned with the prior
written consent of the Company.
 
(c)             Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement.  The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
 
By Participant’s electronic signature on the Notice of Grant, Participant
represents that this Award Agreement in its entirety has been reviewed, has had
an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.


11.             ELECTRONIC DELIVERY.  The Company may, in its sole discretion,
decide to deliver any documents related to Awards granted under the Plan or
future Awards that may be granted under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. Electronic execution of this Award Agreement and/or other documents
shall have the same binding effect as a written or hard copy signature and
accordingly, shall bind the Participant and the Company to all of the terms and
conditions set forth in the Plan, this Award Agreement and/or such other
documents.
12.             AUTHORIZATION TO RELEASE AND TRANSFER NECESSARY PERSONAL
INFORMATION.  The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company and its Affiliates may hold certain personal information about the
Participant including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Shares held and the details of all Awards or any other entitlement to Shares
awarded, cancelled, vested, unvested or outstanding (the “Data”) for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Data will be transferred to a stock plan
service provider selected by the Company to assist the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that if he or she resides outside the United States,
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Furthermore, the Participant acknowledges and understands that the
transfer of Data to the Company, its Affiliates or to any third party is
necessary for his or her participation in the Plan. The Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Participant understands if he
or she resides outside the United States, he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting his or her local human
resources representative in writing. Further, the Participant understands that
he or she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her status as a Service Provider with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
the Participant’s consent is that the Company would not be able to grant the
Participant Restricted Stock or other equity awards or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
his or her consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.
13.    Acknowledgements. The Participant acknowledges and agrees to the
following:
•the Plan is discretionary in nature and the Administrator may amend, suspend,
or terminate it at any time;
•the grant of the Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of Shares, or
benefits in lieu of the Restricted Stock even if Shares have been granted in the
past;
•all determinations with respect to such future Restricted Stock, if any,
including but not limited to, the times when Restricted Stock shall be granted
or when Restricted Stock shall vest, will be at the sole discretion of the
Administrator;
•the Participant’s participation in the Plan is voluntary;
•the Shares subject to the Restricted Stock Award, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
•the future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;
•no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock resulting from the termination of the Participant's
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the
Restricted Stock to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company,
any of its Affiliates or the Employer;
•the Restricted Stock grant and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company, the Employer or any Affiliate
and shall not interfere with the ability of the Company, the Employer or any
Affiliate, as applicable, to terminate the Participant’s employment or service
relationship (if any);
•unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Restricted Stock or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Company; and
•nothing herein contained shall affect the Participant’s right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance or other Participant welfare plan or program of the
Company or any Affiliate.
14.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the Shares. The Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
15.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at 80 E Rio
Salado Parkway Suite 600, Tempe, AZ 85281, Attn: Stock Administration, or at
such other address as the Company may hereafter designate in writing.
16. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state, U.S. federal or
foreign law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the issuance of any Shares will violate U.S.
federal or foreign securities laws or other applicable laws, the Company will
defer delivery until the earliest date at which the Company reasonably
anticipates that the delivery of Shares will no longer cause such violation. The
Company will make all reasonable efforts to meet the requirements of any law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
17.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
19.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
20.    Compliance with Applicable Laws. The vesting of the Shares under the Plan
and the issuance, transfer, assignment, sale, or other dealings of the Shares
shall be subject to compliance by the Company (or any Affiliate) and the
Participant with all Applicable Laws.
21.    Language. If the Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
22.    Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award is made and/or to be performed.
23.    Imposition of Other Requirements.     The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.












 
 



-1-